internal_revenue_service department of the treasury u i l number release date p o box ben franklin station washington dc contact person telephone number refer reply to cc dom p si - plr-118226-98 date date legend partnership agency project state addresse sec_1 addresse sec_2 previous owner general_partner individual local_government plr-118226-98 company a b c d e f g h i j k l dear this letter responds to your authorized representative’s letter dated date that was submitted on behalf of agency and partnership requesting a letter_ruling under sec_42 of the internal_revenue_code and sec_1_42-13 of the income_tax regulations to correct an administrative error in an allocation of the low-income_housing_credit dollar amounts agency and partnership represent that the facts are as follows facts partnership is a state limited_partnership that was formed to complete development of and operate the project as a low-income_housing project in compliance with sec_42 the project is located at addresse sec_1 and consists of a contiguous buildings with a total of b residential units the project was originally owned and developed by previous owner on c plr-118226-98 previous owner and agency entered into a carryover allocation agreement with respect to the project providing for an annual low-income_housing tax_credit of dollar_figured the project as described in the application_for low-income_housing tax_credits filed by previous owner with agency was to consist of b units located at addresse sec_1 the e carryover allocation described the project as having addresse sec_2 but indicated that only f building_identification_number bin had been assigned to the project previous owner was unable to complete the rehabilitation of the project in g at the request of the local_government company and individual agreed to take on the completion of the development of the project through partnership in conjunction with taking on the completion of the project on a step-into-the-shoes basis as permitted by sec_42 an additional allocation of low-income_housing tax_credits referred to as a hardship allocation was requested from agency on h agency issued a reservation letter granting an additional low-income_housing tax_credit of dollar_figurei the project was deemed placed_in_service under sec_42 on j on k a carryover certification was entered into between agency and partnership with respect to the additional allocation of dollar_figurei the g carryover allocation described the project as having addresse sec_1 but treated the project as consisting of a buildings with a separate bins it came to agency’s attention that there was an inconsistency between the f bin assigned at the time of the e carryover allocation and the a bins assigned at the time of the g carryover allocation agency has advised partnership of the existence of the discrepancy and the need to obtain a letter_ruling clarifying the number of buildings involved in the project partnership contacted its counsel and preparation of the letter_ruling request began immediately in connection with the above statement of facts agency represents that it intended to make a project-based allocation to the project pursuant to sec_42 the number of buildings in the project was not material to the carryover allocation for the project the fact that the project had a residential buildings rather than f would not have affected a the amount of low-income_housing tax_credit allocated to the project in e or g b the ranking of the project in agency’s allocation rounds or c any other aspect of the carryover allocations for the project and the correction will have no effect on the determination of the components of agency’s housing_credit ceiling under sec_42 or agency’s unused housing_credit carryover that is assigned to the secretary under sec_42 ruling requested plr-118226-98 agency and partnership request the service to rule that agency can amend the e carryover allocation to include a bin for each of the a buildings in the project as required under sec_1_42-13 agency and partnership hereby agree to such conditions as the secretary considers appropriate if the above ruling_request is granted law and analysis under sec_42 state and local housing_credit agencies may correct administrative errors and omissions concerning allocations and recordkeeping within a reasonable period of time after their discovery sec_1_42-13 defines an administrative error or omission as a mistake that results in a document that inaccurately reflects the intent of the agency at the time the document is originally completed or if the mistake affects a taxpayer a document that inaccurately reflects the intent of the agency and the affected taxpayer at the time the document is originally completed sec_1_42-13 however provides that an administrative error or omission does not include a misinterpretation of the applicable rules and regulations under sec_42 in the present case agency committed an administrative error when the e carryover allocation failed to reference a buildings this error was not a misinterpretation of the applicable rules and regulations under sec_42 however this error did result in a document ie e carryover allocation that did not accurately reflect the intent of agency and partnership at the time the document was executed the intent of agency was to allocate the same amount of credit to the project notwithstanding the number of the buildings in the project further the change does not affect the amount of housing_credit_dollar_amount allocated to the project nor the ranking of the project in agency’s e allocation round nor any other aspect of the carryover allocation for the project thus a correctable administrative error occurred in this situation under the represented facts the e carryover allocation is the credit allocating document under sec_1_42-13 the secretary must pre-approve a correction of an administrative error or omission if the correction is not made before the close of the calendar_year of the error or omission and the correction requires a numerical change to the credit_amount allocated for the building or project in the present case the correction would involve a numerical change to the credit_amount allocated to the f building that received a bin based solely on the representations and the relevant law and regulations set forth above we conclude as follows agency committed an administrative error when it issued f bin instead of a bins for the project plr-118226-98 because of that administrative error the e carryover allocation inaccurately reflects the intent of agency and partnership when the e carryover allocation was executed agency will correct the administrative error within a reasonable period of time after agency became aware of the administrative omission and agency will issue l additional bins to accurately reflect that there are a buildings in the project to correct this administrative error agency must do the following amend the e carryover allocation to include bins for the l additional buildings in the project and to allocate the appropriate amount of low-income_housing tax_credit to each of the a buildings in the project not exceeding dollar_figured for the entire project the new bins do not have to be in sequential order with the existing f bin and the existing f bin shall continue in effect on the amended e carryover allocation agency should indicate that it is making the correction under sec_1_42-13 and attach a copy of the amended e carryover allocation to an amended form_8610 annual low-income_housing_credit agencies report for e and file the amended form_8610 with the service when completing the amended form_8610 the agency should follow the specific instructions on the form_8610 under the heading amended reports no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether the project qualifies for the low-income_housing tax_credit under sec_42 on the validity of the project’s costs included in eligible_basis or on whether sec_42 applies to partnership or the project in accordance with the power_of_attorney filed with this request we are sending a copy of this letter_ruling to partnership’s authorized representative plr-118226-98 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours kathleen reed kathleen reed assistant to the branch chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy
